            Case 1:19-cv-01260-CJN Document 19 Filed 01/25/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
HAWAII FIREARMS COALITION,             )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-1260 (CJN)
                                       )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
            Defendant.                 )
______________________________________ )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated December 14, 2020, the Parties submit the

following status report in this Freedom of Information Act (“FOIA”) matter. The Parties hereby

state as follows:

       1.       Plaintiff has requested records from the Federal Bureau of Investigation (“FBI”)

regarding Hawaii’s requirement that firearms purchasers, registrants, and owners be included in

the FBI’s Rap Back database. See Complaint (ECF No. 1) at 6; Ex. A (ECF No. 1-1).

       2.       On January 29, 2020, after completing its search and initial processing of

potentially responsive records, the FBI provided Plaintiff with a Vaughn Index of the agency’s

withholdings. Based on its review of the FBI’s Vaughn Index, Plaintiff has identified several

issues with respect to the FBI’s withholdings under FOIA Exemption 5.

       3.       As previously reported (ECF No. 18), the FBI re-reviewed its prior productions

and reprocessed approximately 300 pages previously withheld under Exemption 5. Accordingly,

the FBI’s production of all responsive, non-exempt records to Plaintiff is now complete.

       4.       On January 20, 2021, Plaintiff provided counsel for Defendant with a proposed
            Case 1:19-cv-01260-CJN Document 19 Filed 01/25/21 Page 2 of 4




settlement of this action, which would include attorneys’ fees and litigation costs pursuant to 5

U.S.C. § 552(a)(4)(E)(i). The FBI is currently reviewing Plaintiff’s offer and intends to provide

a response to Plaintiff’s offer within the next few weeks.

       5.       In light of the above, The Parties intend to continue their good faith discussions to

potentially resolve Plaintiff’s request for attorneys’ fees and costs amicably and without the need

to submit briefing to the Court. Accordingly, the Parties respectfully request that the Court

permit the Parties to file a joint status report by March 11, 2021, further updating the Court

regarding their efforts in moving this litigation toward an amicable resolution.

       A proposed order is attached.

Dated January 25, 2021                 Respectfully submitted,

                                       /s/ Stephen D. Stamboulieh
                                       Stephen D. Stamboulieh
                                       Stamboulieh Law, PLLC
                                       P.O. Box 428
                                       Olive Branch, MS 38654
                                       (601) 852-3440
                                       stephen@sdslaw.us
                                       DC District Court Bar# MS0009

                                       Alan Alexander Beck
                                       Law Office of Alan Beck
                                       2692 Harcourt Drive
                                       San Diego, CA 92123
                                       (619) 905-9105
                                       Hawaii Bar No. 9145
                                       Alan.alexander.beck@gmail.com
                                       DC District Court Bar# HI001

                                       Counsel for Plaintiff

                                       MICHAEL R. SHERWIN
                                       Acting United States Attorney

                                       BRIAN P. HUDAK
                                       Acting Chief, Civil Division

                                By:    /s/ Christopher C. Hair
                                                  2
Case 1:19-cv-01260-CJN Document 19 Filed 01/25/21 Page 3 of 4




                     CHRISTOPHER C. HAIR, PA Bar No. 306656
                     Assistant United States Attorney
                     555 Fourth Street, N.W.
                     Washington, D.C. 20530
                     (202) 252-2541
                     christopher.hair@usdoj.gov

                     Counsel for Defendant




                              3
          Case 1:19-cv-01260-CJN Document 19 Filed 01/25/21 Page 4 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
HAWAII FIREARMS COALITION,             )
                                       )
            Plaintiff,                 )
                                       )
      v.                               ) Civil Action No. 19-1260 (CJN)
                                       )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
            Defendant.                 )
______________________________________ )

                                      [PROPOSED] ORDER

       In light of the Parties’ joint status report, it is hereby ORDERED that the Parties shall

file another joint status report on or before March 11, 2021, further updating the Court regarding

the Parties’ progress in bringing this litigation toward a resolution.




_________________________                              ____________________________
Date                                                   Hon. Carl J. Nichols
                                                       United States District Judge
